DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 18 – 20, 23 – 25, 28 -30, and 33 - 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 10,448,010, hereafter Chen).

As per claim 1, Chen discloses a method for video encoding, comprising:
accessing, for a block being encoded in a picture, a set of predictor candidates having multiple predictor candidates (column 6 lines 8 – 18);
selecting a predictor candidate from the set of predictor candidates, wherein said predictor candidate corresponds to a spatial or temporal neighboring block that has been encoded (column 16 lines 37 – 42);
obtaining, using a set of control point motion vectors stored for the selected predictor candidate from the set of predictor candidates, a set of control point motion vectors for the block, wherein motion vectors for motion-compensated prediction of all sub-blocks of said neighboring block are obtained using said set of control point motion vectors for said neighboring block based on an affine motion model, wherein said set of control point motion vectors for said neighboring block are stored separately from said motion vectors for motion-compensated prediction of all sub-blocks of said neighboring block (column 19 lines 58 – column 24 lines 12);
obtaining, based on the set of control point motion vectors for said block being encoded, a motion field based on said affine motion model, wherein the motion field identifies motion vectors used for prediction of all sub- blocks of the block being encoded (column 20 lines 45 – 58);

encoding the block based on the motion field (column 20 lines 45 – 58); and
encoding an index for the selected predictor candidate from the set of predictor candidates (column 6 lines 53 – lines 56).
As per claim 18, Chen discloses the method of claim 1, wherein the stored motion vectors of the motion field are for motion compensation of the block (column 20 lines 45 – 58).
As per claim 19, Chen discloses the method of claim 1, wherein a complete motion vector field for said neighboring block is stored (column 20 lines 45 – 58).
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.
Regarding claim 23, arguments analogous to those presented for claim 18 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 19 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 1 are applicable for claim 25.
claim 28, arguments analogous to those presented for claim 18 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 19 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 1 are applicable for claim 30.
Regarding claim 33, arguments analogous to those presented for claim 18 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 19 are applicable for claim 34.
As per claim 35, Chen discloses the method of claim 1, wherein said block has a size of 4 in width or height (column 20 lines 61 – 62).
As per claim 36, Chen discloses the method of claim 1, wherein said set of control point motion vectors for said block is derived from said set of control point motion vectors for said 
Regarding claim 37, arguments analogous to those presented for claim 35 are applicable for claim 37.
Regarding claim 38, arguments analogous to those presented for claim 36 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 35 are applicable for claim 39.
Regarding claim 40, arguments analogous to those presented for claim 36 are applicable for claim 40.
Regarding claim 41, arguments analogous to those presented for claim 35 are applicable for claim 41.
Regarding claim 42, arguments analogous to those presented for claim 36 are applicable for claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487